Chapman, C. J.
The action is on a promissory note. The answer denies that the defendant owes the plaintiff the amount claimed. But this is no denial of any fact alleged in the declaration. Hawes v. Ryder, 100 Mass. 216. The answer also alleges a payment of the note. The wife of the defendant was offered as a witness to prove payment. But she was properly held to be incompetent; for the St. of 1865, c. 207, § 2, makes her testimony admissible only “ whenever the contract or cause of action in issue and on trial was made or transacted ” with her. This does not extend to a case where she is called to prove a payment made by her.
The evidence as to the want of a proper stamp was not admissible, no such defence being open upon the answer.

Exceptions overruled.